Citation Nr: 1631719	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-13 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a cervical spine disability.

2.  Entitlement to a separate rating for neuritis of the median nerve of the left upper extremity associated with the service-connected cervical spine disability.

3.  Entitlement to a separate rating for neuritis of the median nerve of the right upper extremity associated with the service-connected cervical spine disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2015 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originates from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued a noncompensable disability rating for a cervical spine disability; the case has since been transferred to the RO in Houston, Texas.

During the pendency of the appeal, in a January 2011 rating decision, the RO assigned a temporary 100 percent rating, effective September 8, 2010; and continued the noncompensable rating from December 1, 2010, for the cervical spine disability.  See 38 C.F.R. § 4.30 (2015).  A January 2011 Statement of the Case (SOC) increased the disability rating to 10 percent, effective June 25, 2007.  The issue remains in appellate status prior to September 8, 2010, and from December 1, 2010, as the maximum rating has not been assigned for those periods.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Veterans Law Judge at a February 2012 videoconference hearing, and a transcript of this hearing is of record.

In a January 2015 decision, the Board denied the issue of entitlement to a disability rating in excess of 10 percent for a cervical spine disability.  The Veteran appealed that decision to the Veterans Court.  In a December 2015 Order pursuant to a Joint Motion for Remand (JMR), the Veterans Court vacated the Board's decision as to that issue, and remanded it back to the Board for additional development consistent with the JMR.

The Board acknowledges that the issue of entitlement to a disability rating in excess of 40 percent for hearing loss was perfected, but has not yet been certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1.  During the entirety of the appeal period, the Veteran's cervical spine disability was manifested by forward flexion ranging from 35 to 45 degrees, combined range of motion ranging from 275 to 340 degrees, and periods of burning pain, weakness, and neck stiffness.

2.  During the entirety of the appeal period, the Veteran exhibited numbness of the bilateral upper extremities associated with his cervical spine disability.

3.  During the entirety of the appeal period, the Veteran was rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, for the entirety of the appeal period, the criteria for a disability rating of 20 percent, but no higher, for service-connected cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, for the entirety of the appeal period, the criteria for a separate rating of 10 percent, but no higher, for neuritis of the median nerve of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8615 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, for the entirety of the appeal period, the criteria for a separate rating of 10 percent, but no higher, for neuritis of the median nerve of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8615 (2015).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In its January 2015 decision, the Board provided a detailed discussion of how VA's duties to notify and assist had been met in this case, and this discussion is hereby incorporated into this decision by reference.

In the December 2015 JMR, the parties found the VA examinations to be inadequate as they did not properly evaluate the functional loss or limitation of motion during the "periods of burning pain and neck stiffness or when it [was] repeatedly used over a period of time."  However, given the increased disability rating for the cervical spine disability and assignment of separate ratings for bilateral neuritis herein, the Board finds that such inadequacy is not prejudicial.

II.  Increased Rating

The Veteran contends that his cervical spine disability should be rated at least at 30 percent and that separate ratings for bilateral neuritis in his upper extremities are warranted.  See VBMS, 3/23/11 VA 9; 6/8/16 Power of Attorney.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's cervical spine disability was service-connected and assigned a noncompensable  rating, effective July 1, 1997, under 38 C.F.R. § 4.71a, Diagnostic Code 5290.  The noncompensable rating was continued by a June 2008 rating decision, which changed the diagnostic code to Diagnostic Code 5243.  A January 2011 rating decision assigned a temporary 100 percent rating, effective September 8, 2010, and continued the noncompensable rating from December 1, 2010.  A subsequent January 2011 SOC increased the disability rating to 10 percent, effective June 25, 2007.

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasms, and tenderness.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The general rating formula provides for a 10 percent rating when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted where there is forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; the combined range of motion of the cervical spine is not greater than 170 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is warranted where there is forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.

A 40 percent rating is warranted where there is unfavorable ankylosis of the entire cervical spine.

A 100 percent rating is available for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2); see also Plate V.

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5).

In its January 2015 decision, the Board provided a detailed description of the pertinent medical evidence in this case, including private treatment records from 2005 to April 2007 and from May 2010 to October 2010, the Veteran's wife's lay statement submitted in November 2007, documents showing a grant of short-term disability benefits, April 2008 and December 2010 VA examinations, and a February 2012 letter from the Veteran's private physician, which is hereby incorporated into this decision by reference.  

The Veteran submitted a statement with his February 2016 TDIU application, in which he stated that he continues to "have trouble lifting [his] arms without causing a sharp pain to radiate down to [his] fingertips."

Based on a careful review of all of the evidence, both lay and medical, the Board finds that a disability rating of 20 percent, but no higher, for the Veteran's cervical spine disability is warranted for the entire period on appeal.  In coming to this conclusion, the Board recognizes that the Veteran exhibits flexion and combined range of motion of the cervical spine that alone do not demonstrate that a rating in excess of 10 percent is warranted at any point during the relevant time period.  However, as reflected in the JMR, the parties expressed concern that the Veteran's complaints of constant burning pain, stiffness, and weakness, were not properly considered in determining whether there may have been additional functional loss.  As such, in order to compensate for and reflect the additional functional loss and limitation of motion during periods of burning pain, weakness, and neck stiffness, or with repeated use over a period of time, the Board resolves all reasonable doubt in favor of the Veteran and finds that a disability rating of 20 percent, but not higher, is warranted for the Veteran's cervical spine disability.  See 38 C.F.R. §§ 4.490, 4.45, 4.71a, Diagnostic Code 5243; DeLuca, supra.

The Board finds that a disability rating in excess of 20 percent for the Veteran's cervical spine disability is not warranted for any portion of the appeal period as the Veteran did not at any time exhibit forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine, nor does the Veteran assert such.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Additionally, there is no evidence that the Veteran experienced flare-ups and, even assuming he did, neither the lay nor medical evidence reflects that any such flare-ups were so significant as to result in additional loss of motion more nearly approximating marked limitation of motion required for the next higher, 30 percent rating.

Additionally, the Board finds that separate ratings for bilateral neuritis of the median nerve are warranted based on the evidence of record under 38 C.F.R. § 4.124a, Diagnostic Code 8615.  The ratings of peripheral nerves are for unilateral involvement; as such, when bilateral, the ratings should be combined with application of the bilateral factor.  See id.

The Veteran has complained of left arm and hand numbness since January 2007.  An April 2007 nerve conduction study reflects a diagnosis of very mild bilateral median mononeuropathy across the wrist segment affecting small sensory fibers.  Although the numbness in his hands was found to have resolved after his September 2010 discectomy and fusion, his recent statements reflect that he continues to have pain radiating down his arm to his fingertips.  Additionally, the only indication of severity described his median mononeuropathy as "very mild;" there is no indication or contention that the severity more nearly approximates moderate symptoms required for the next higher, 30 percent.  Therefore, the Board affords the Veteran the benefit of the doubt and finds that separate ratings of 10 percent are warranted for neuritis of the median nerve of the right and the left upper extremities for the entirety of the appeal period.

Accordingly, the Board finds that a disability rating of 20 percent, but no higher, for the Veteran's cervical spine disability is warranted for the entirety of the appeal period.  Additionally, separate ratings of 10 percent, but no higher, for neuritis of the median nerve of the right and left upper extremities are also warranted.  The preponderance of the evidence is against a higher level of compensation for this period, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.  There is no basis for any further staged rating of the Veteran's disability.

III.  TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2015); Van Hoose, 4 Vet. App. at 363.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unemployable specifically due to his service-connected major depressive disorder with anxiety disorder (MDD) and cervical spine disability.  He is service-connected for hearing loss (noncompensable from July 1, 1997, and 40 percent from June 4, 2008), MDD (10 percent as of July 24, 2007, and 30 percent as of April 17, 2012), a cervical spine disability (noncompensable as of July 1, 1997; herein increased to 20 percent as of June 25, 2007; temporary 100 percent from September 8, 2010; and herein increased to 20 percent from December 1, 2010), laceration to the left hand (noncompensable as of July 1, 1997), and bilateral neuritis (herein assigned 10 percent).  Under the combined ratings table, these assigned ratings equate to a total disability rating of 70 percent from June 4, 2008.  38 C.F.R. § 4.25, Table I (2015).  Therefore, the Board finds that the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met for the entire period under consideration because the Veteran has one disability rated at 40 percent or more, and a combined rating of 70 percent or more.

In his February 2016 TDIU application, the Veteran reported that he last worked full-time on December 14, 2011, at which time he became too disabled to work due to the combined effects of his service-connected cervical spine disability and MDD.  He stated that he was forced to leave work numerous times during the day due to anxiety attacks, which he had at least once a week, and that he had insomnia, which affected his job performance at times.  He reported significant fatigue, lack of motivation to go to work or even to get out of bed at all, anger, inability to socialize with co-workers, and difficulty with memory "every so often."  He also stated that his service-connected cervical spine disability greatly impacted his ability to work as the combination of the constant and sharp pain and tingling prevented him from sleeping much, and prevented him from performing the physical movements of lifting more than 10 pounds, reaching up and grabbing equipment, and crawling into tight spaces.

SSA records reveal that the Veteran was found to be disabled as of December 10, 2012, due to his inability to independently and consistently maintain a typical work schedule without interruptions from his psychologically-based symptoms.  See VBMS, 5/13/13 SSA/SSI Letter, p. 21-22.

The Veteran also submitted a May 2016 private vocational assessment in which W.C., MS, opined that it was more likely than not that the Veteran was precluded from securing and following a substantially gainful occupation, and has been unable to do so because of his service-connected disabilities since 2011.  W.C. reported that the Veteran worked as an aircraft engine inspector, and  stopped working in 2011 due to limitations stemming from his service-connected disabilities, primarily pain.  He stated that the Veteran had "bad" pain about 10 days of the month, and was physically not able to do much because of the restrictions caused by his service-connected cervical spine disability for about 20 days per month.  He found that the Veteran would be unable to attend any job on a consistent enough basis to be able to maintain the position.  From a physical perspective, W.C. stated that the Veteran's service-connected cervical spine disability caused significant, constant pain, which affected his employment, causing him to retire.  As such, he opined that the resulting limitations precluded him from the physical work that made up his work history, and his previous occupations had not provided him with skills that are transferable to a less physically demanding work level.  From a psychological standpoint, W.C. stated that the Veteran's service-connected MDD caused him difficulty in terms of his ability to function due to anxiety attacks, insomnia causing severe fatigue at work, and lack of motivation to go to work or get out of bed at all.  Therefore, the level of reduced ability both physically and psychologically precluded him from securing and following a substantially gainful occupation, to include sedentary employment, as far back as 2011.

Based on the above, the Board finds that the evidence demonstrates that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met since December 15, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


\




	(CONTINUED ON NEXT PAGE)










ORDER

Entitlement to a disability rating of 20 percent, but no higher, for a cervical spine disability is granted.

Entitlement to a separate rating of 10 percent, but no higher, for neuritis of the median nerve of the left upper extremity is granted.

Entitlement to a separate rating of 10 percent, but no higher, for neuritis of the median nerve of the right upper extremity is granted.

Entitlement to TDIU is granted as of December 15, 2011.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


